Title: To George Washington from John Moylan, 12 April 1780
From: Moylan, John
To: Washington, George


          
            Sir
            Morristown 12th April 1780
          
          I have the honour to Send you ⅌ bearer a general return of the Clothing Department since I Entered it to the 22d March last Duplicate thereof I have this day forwarded to General Wilkinson to lay before the Board of War There are between 30 and 40 Hhds now on the road from Springfield to New Burg contg mostly Shirts Shoes & Overalls, which I cannot ⅌ticularize for the want of an Invoice. this Added to the ballance Expressed in the return compose the whole of what Woolen Clothing is on hand; notwithstanding Our Deputy at Philada Advises that the Agent purchaser There has neither Orders or Money to Continue his purchases, that no Dependance therefore is to be had on that Quarter For any future Supplies. in the Magasine at Springfield there are about 13,000 Linen & Canvas Overalls & 1200 hunting frocks. what may be collected of those Articles in the Store at Philada I am not yet Advised of. this, Sir, is the only Information I can Add to what You will receive from Yr Inspection of the General return, & I have the honour to be Yr Excellency’s most obedt Hble Servt
          
            John Moylan A.C.G.
          
        